
	
		II
		109th CONGRESS
		2d Session
		S. 3615
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act, the Poultry
		  Products Inspection Act, and the Federal Food, Drug, and Cosmetic Act to
		  provide for improved public health and food safety through enhanced
		  enforcement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe And Fair Enforcement and Recall
			 for Meat, Poultry, and Food Act of 2006 or SAFER
			 Meat, Poultry, and Food Act of 2006.
		2.Food safety
			 enforcement for meat and meat food products
			(a)In
			 generalThe Federal Meat Inspection Act (21 U.S.C. 601 et seq.)
			 is amended—
				(1)by redesignating
			 section 411 (21 U.S.C. 680) as section 414; and
				(2)by inserting after
			 section 410 (21 U.S.C. 679a) the following:
					
						411.Notification,
				nondistribution, and recall of adulterated or misbranded articles
							(a)Notification to
				secretary of violation
								(1)In
				generalA person (other than a household consumer) that has
				reason to believe that any carcass, part of a carcass, meat, or meat food
				product of cattle, sheep, swine, goats, horses, mules, or other equines
				(referred to in this section as an article) transported, stored,
				distributed, or otherwise handled by the person is adulterated or misbranded
				shall, as soon as practicable, notify the Secretary of the identity and
				location of the article.
								(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
								(b)Recall and
				consumer notification
								(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article is adulterated or
				misbranded and that there is a reasonable probability that human consumption of
				the article would present a threat to public health (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (as determined
				by the Secretary), that transported, stored, distributed, or otherwise handled
				the article with an opportunity—
									(A)to cease
				distribution of the article;
									(B)to notify all
				persons that transport, store, distribute, or otherwise handle the article, or
				to which the article has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the article;
									(C)to recall the
				article;
									(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed; or
									(E)to notify State
				and local public health officials.
									(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
									(A)shall require the
				person—
										(i)to
				immediately cease distribution of the article; and
										(ii)to immediately
				make the notification described in paragraph (1)(B); and
										(B)may take control
				or possession of the article.
									(3)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of the finding of the
				Secretary under paragraph (1) to consumers to which the article was, or may
				have been, distributed and to appropriate State and local public health
				officials.
								(4)Nondistribution
				by notified personsA person that transports, stores,
				distributes, or otherwise handles the article, or to which the article has been
				transported, sold, distributed, or otherwise handled, and that is notified
				under paragraph (1)(B) or (2)(B) shall cease immediately distribution of the
				article.
								(5)Availability of
				records to secretaryEach appropriate person referred to in
				paragraph (1) that transported, stored, distributed, or otherwise handled an
				article shall make available to the Secretary information necessary to carry
				out this subsection, as determined by the Secretary, regarding—
									(A)persons that
				transport, store, distribute, or otherwise handle the article; and
									(B)persons to which
				the article has been transported, sold, distributed, or otherwise
				handled.
									(c)Informal
				hearings on orders
								(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for an informal hearing (in accordance
				with such rules or regulations as the Secretary shall prescribe) on—
									(A)the actions
				required by the order; and
									(B)any reasons why
				the article that is the subject of the order should not be recalled.
									(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
								(d)Post-hearing
				recall orders
								(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that there is a reasonable
				probability that human consumption of the article that is the subject of an
				order under subsection (b) presents a threat to public health, the Secretary
				may, as the Secretary determines to be necessary—
									(A)amend the order
				under subsection (b)—
										(i)to
				require recall of the article or other appropriate action; and
										(ii)to specify a
				timetable during which the recall shall occur;
										(B)require periodic
				reports to the Secretary describing the progress of the recall;
									(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed; or
									(D)take any
				combination of actions described in subparagraphs (A) through (C).
									(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
								(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be available.
							412.Refusal or
				withdrawal of inspection of establishments
							(a)In
				generalThe Secretary may, for such period, or indefinitely, as
				the Secretary considers necessary to carry out this Act, refuse to provide or
				withdraw inspection under title I with respect to an establishment if the
				Secretary determines, after opportunity for a hearing on the record is provided
				to the applicant for, or recipient of, inspection, that the applicant or
				recipient, or any person responsibly connected with the applicant or recipient
				(within the meaning of section 401), has committed a willful violation or
				repeated violations of this Act (including a regulation promulgated under this
				Act).
							(b)Denial or
				suspension of inspection pending hearingThe Secretary may deny
				or suspend inspection under title I, pending opportunity for an expedited
				hearing, with respect to an action under subsection (a), if the Secretary
				determines that the denial or suspension is in the public interest to protect
				the health or welfare of consumers or to ensure the effective performance of an
				official duty under this Act.
							(c)Judicial
				review
								(1)In
				generalA determination and order of the Secretary with respect
				to the refusal or withdrawal of inspection under this section shall be final
				unless, not later than 30 days after the effective date of the order, the
				affected applicant for, or recipient of, inspection—
									(A)files a petition
				for judicial review of the order; and
									(B)simultaneously
				sends a copy of the petition by certified mail to the Secretary.
									(2)Refusal or
				withdrawal of inspection pending reviewInspection shall be
				refused or withdrawn as of the effective date of the order pending any judicial
				review of the order unless the Secretary directs otherwise.
								(3)Venue;
				recordJudicial review of the order shall be—
									(A)in—
										(i)the United States
				court of appeals for the circuit in which the applicant for, or recipient of,
				inspection resides or has its principal place of business; or
										(ii)the United States
				Court of Appeals for the District of Columbia Circuit; and
										(B)on the record on
				which the determination and order are based.
									(d)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be available.
							413.Civil
				Penalties
							(a)In
				general
								(1)AssessmentThe
				Secretary may assess against a person that violates this Act (including a
				regulation promulgated or order issued under this Act) a civil penalty for each
				violation of not more than $100,000.
								(2)Separate
				offensesEach violation and each day during which the violation
				continues shall be considered to be a separate offense.
								(3)Notice and
				opportunity for hearingThe Secretary shall not assess a civil
				penalty under this section against a person unless the person is given notice
				and opportunity for a hearing on the record before the Secretary in accordance
				with sections 554 and 556 of title 5, United States Code.
								(4)Determination of
				civil penalty amountThe amount of a civil penalty under this
				section—
									(A)shall be assessed
				by the Secretary by written order, taking into account—
										(i)the
				gravity of the violation;
										(ii)the degree of
				culpability of the person;
										(iii)the size and
				type of the business of the person; and
										(iv)any history of
				prior offenses by the person under this Act; and
										(B)shall be reviewed
				only in accordance with subsection (b).
									(b)Judicial
				review
								(1)In
				generalAn order assessing a civil penalty against a person under
				subsection (a) shall be final unless the person—
									(A)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in—
										(i)the United States
				court of appeals for the circuit in which the person resides or has its
				principal place of business; or
										(ii)the United States
				Court of Appeals for the District of Columbia Circuit; and
										(B)simultaneously
				sends a copy of the petition by certified mail to the Secretary.
									(2)Filing of copy of
				recordThe Secretary shall promptly file in the court a certified
				copy of the record on which the order was issued.
								(c)Collection
				actions for failure to pay assessment
								(1)Referral to
				Attorney GeneralIf a person fails to pay a civil penalty
				assessed under subsection (a) after the order assessing the civil penalty has
				become a final order, or after the court of appeals has entered final judgment
				in favor of the Secretary, the Secretary shall refer the matter to the Attorney
				General.
								(2)Action by
				Attorney GeneralThe Attorney General shall bring a civil action
				to recover the amount of the civil penalty in United States district
				court.
								(3)Scope of
				reviewIn a civil action under paragraph (2), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to review.
								(d)Refusal or
				withdrawal of inspection pending paymentIf a person fails to pay
				the amount of a civil penalty after the order assessing the civil penalty has
				become a final order, the Secretary may refuse to provide or withdraw
				inspection under title I of the person until the civil penalty is paid or until
				the Secretary directs otherwise.
							(e)Penalties in
				lieu of other actionsNothing in this Act requires the Secretary
				to report for prosecution, or for the commencement of an action, any violation
				of this Act in any case in which the Secretary believes that the public
				interest will be adequately served by the assessment of a civil penalty under
				this section.
							(f)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
							.
				(b)Conforming
			 amendments
				(1)Section 1 of the
			 Federal Meat Inspection Act (21 U.S.C. 601) is amended by adding at the end the
			 following:
					
						(x)PersonThe
				term person means any individual, partnership, corporation,
				association, or other business
				unit.
						.
				(2)The Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) is amended—
					(A)by striking
			 person, firm, or corporation each place it appears and inserting
			 person;
					(B)by striking
			 persons, firms, and corporations each place it appears and
			 inserting persons; and
					(C)by striking
			 persons, firms, or corporations each place it appears and
			 inserting persons.
					3.Food safety
			 enforcement for poultry and poultry food productsThe Poultry Products Inspection Act (21
			 U.S.C. 451 et seq.) is amended—
			(1)in the first
			 sentence of section 5(c)(1) (21 U.S.C. 454(c)(1))—
				(A)by striking
			 , by thirty days prior to the expiration of two years after enactment of
			 the Wholesome Poultry Products Act,; and
				(B)by striking
			 sections 1-4, 6-10, and 12-22 of this Act and inserting
			 sections 1 through 4, 6 through 10, 12 through 22, and 31 through
			 33; and
				(2)by adding at the
			 end the following:
				
					31.Notification,
				nondistribution, and recall of adulterated or misbranded articles
						(a)Notification to
				secretary of violation
							(1)In
				generalA person (other than a household consumer) that has
				reason to believe that any poultry or poultry product (referred to in this
				section as an article) transported, stored, distributed, or
				otherwise handled by the person is adulterated or misbranded shall, as soon as
				practicable, notify the Secretary of the identity and location of the
				article.
							(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
							(b)Recall and
				consumer notification
							(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article is adulterated or
				misbranded and that there is a reasonable probability that human consumption of
				the article would present a threat to public health (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (as determined
				by the Secretary), that transported, stored, distributed, or otherwise handled
				the article with an opportunity—
								(A)to cease
				distribution of the article;
								(B)to notify all
				persons that transport, store, distribute, or otherwise handle the article, or
				to which the article has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the article;
								(C)to recall the
				article;
								(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed; or
								(E)to notify State and
				local public health officials.
								(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
								(A)shall require the
				person—
									(i)to
				immediately cease distribution of the article; and
									(ii)to immediately
				make the notification described in paragraph (1)(B); and
									(B)may take control
				or possession of the article.
								(3)Notice to
				consumers and health officialsThe Secretary shall, as the Secretary
				determines to be necessary, provide notice of the finding of the Secretary
				under paragraph (1) to consumers to which the article was, or may have been,
				distributed and to appropriate State and local health officials.
							(4)Nondistribution
				by notified personsA person that transports, stores,
				distributes, or otherwise handles the article, or to which the article has been
				transported, sold, distributed, or otherwise handled, and that is notified
				under paragraph (1)(B) or (2)(B) shall cease immediately distribution of the
				article.
							(5)Availability of
				records to secretaryEach appropriate person referred to in
				paragraph (1) that transported, stored, distributed, or otherwise handled an
				article shall make available to the Secretary information necessary to carry
				out this subsection, as determined by the Secretary, regarding—
								(A)persons that
				transport, store, distribute, or otherwise handle the article; and
								(B)persons to which
				the article has been transported, sold, distributed, or otherwise
				handled.
								(c)Informal
				hearings on orders
							(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for an informal hearing (in accordance
				with such rules or regulations as the Secretary shall prescribe) on—
								(A)the actions
				required by the order; and
								(B)any reasons why
				the article that is the subject of the order should not be recalled.
								(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
							(d)Post-hearing
				recall orders
							(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that there is a reasonable
				probability that human consumption of the article that is the subject of an
				order under subsection (b) presents a threat to public health, the Secretary
				may, as the Secretary determines to be necessary—
								(A)amend the order
				under subsection (b)—
									(i)to
				require recall of the article or other appropriate action; and
									(ii)to specify a
				timetable during which the recall shall occur;
									(B)require periodic
				reports to the Secretary describing the progress of the recall; or
								(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed.
								(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
							(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be available.
						32.Refusal or
				withdrawal of inspection of establishments
						(a)In
				generalThe Secretary may, for such period, or indefinitely, as
				the Secretary considers necessary to carry out this Act, refuse to provide or
				withdraw inspection under this Act with respect to an establishment if the
				Secretary determines, after opportunity for a hearing on the record is provided
				to the applicant for, or recipient of, inspection, that the applicant or
				recipient, or any person responsibly connected with the applicant or recipient
				(within the meaning of section 18(a)), has committed a willful violation or
				repeated violations of this Act (including a regulation promulgated under this
				Act).
						(b)Denial or
				suspension of inspection pending hearingThe Secretary may deny
				or suspend inspection under this Act, pending opportunity for an expedited
				hearing, with respect to an action under subsection (a), if the Secretary
				determines that the denial or suspension is in the public interest to protect
				the health or welfare of consumers or to ensure the effective performance of an
				official duty under this Act.
						(c)Judicial
				review
							(1)In
				generalA determination and order of the Secretary with respect
				to the refusal or withdrawal of inspection under this section shall be final
				unless, not later than 30 days after the effective date of the order, the
				affected applicant for, or recipient of, inspection—
								(A)files a petition
				for judicial review of the order; and
								(B)simultaneously
				sends a copy of the petition by certified mail to the Secretary.
								(2)Refusal or
				withdrawal of inspection pending reviewInspection shall be
				refused or withdrawn as of the effective date of the order pending any judicial
				review of the order unless the Secretary directs otherwise.
							(3)Venue;
				recordJudicial review of the order shall be—
								(A)in—
									(i)the United States
				court of appeals for the circuit in which the applicant for, or recipient of,
				inspection resides or has its principal place of business; or
									(ii)the United States
				Court of Appeals for the District of Columbia Circuit; and
									(B)on the record on
				which the determination and order are based.
								(d)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be available.
						33.Civil
				penalties
						(a)In
				general
							(1)AssessmentThe
				Secretary may assess against a person that violates this Act (including a
				regulation promulgated or order issued under this Act) a civil penalty for each
				violation of not more than $100,000.
							(2)Separate
				offensesEach violation and each day during which the violation
				continues shall be considered to be a separate offense.
							(3)Notice and
				opportunity for hearingThe Secretary shall not assess a civil
				penalty under this section against a person unless the person is given notice
				and opportunity for a hearing on the record before the Secretary in accordance
				with sections 554 and 556 of title 5, United States Code.
							(4)Determination of
				civil penalty amountThe amount of a civil penalty under this
				section—
								(A)shall be assessed
				by the Secretary by written order, taking into account—
									(i)the gravity of the
				violation;
									(ii)the degree of
				culpability of the person;
									(iii)the size and
				type of the business of the person; and
									(iv)any history of
				prior offenses by the person under this Act; and
									(B)shall be reviewed
				only in accordance with subsection (b).
								(b)Judicial
				review
							(1)In
				generalAn order assessing a civil penalty against a person under
				subsection (a) shall be final unless the person—
								(A)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in—
									(i)the United States
				court of appeals for the circuit in which the person resides or has its
				principal place of business; or
									(ii)the United States
				Court of Appeals for the District of Columbia Circuit; and
									(B)simultaneously
				sends a copy of the petition by certified mail to the Secretary.
								(2)Filing of copy of
				recordThe Secretary shall promptly file in the court a certified
				copy of the record on which the order was issued.
							(c)Collection
				actions for failure to pay assessment
							(1)Referral to
				Attorney GeneralIf a person fails to pay a civil penalty
				assessed under subsection (a) after the order assessing the civil penalty has
				become a final order, or after the court of appeals has entered final judgment
				in favor of the Secretary, the Secretary shall refer the matter to the Attorney
				General.
							(2)Action by
				Attorney GeneralThe Attorney General shall bring a civil action
				to recover the amount of the civil penalty in United States district
				court.
							(3)Scope of
				reviewIn a civil action under paragraph (2), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to review.
							(d)Refusal or
				withdrawal of inspection pending paymentIf a person fails to pay
				the amount of a civil penalty after the order assessing the civil penalty has
				become a final order, the Secretary may refuse to provide or withdraw
				inspection under this Act of the person until the civil penalty is paid or
				until the Secretary directs otherwise.
						(e)Penalties in lieu
				of other actionsNothing in this Act requires the Secretary to
				report for prosecution, or for the commencement of an action, any violation of
				this Act in any case in which the Secretary believes that the public interest
				will be adequately served by the assessment of a civil penalty under this
				section.
						(f)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
						.
			4.Notification,
			 nondistribution, and recall of adulterated or misbranded articles of
			 food
			(a)Prohibited
			 actsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by adding at the end the following:
				
					(ii)(1)The failure to notify
				the Secretary in violation of section 311(a).
						(2)The failure to
				comply with—
							(A)an order issued
				under section 311(b) following any hearing requested under section 311(c);
				or
							(B)an amended order
				issued under section
				311(d)(1).
							.
			(b)Notification,
			 nondistribution, and recall of adulterated or misbranded articles of food;
			 civil penalties relating to foodsChapter III of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by adding at
			 the end the following:
				
					311.Notification,
				nondistribution, and recall of adulterated or misbranded articles of
				food
						(a)Notification to
				secretary of violation
							(1)In
				generalA person (other than a household consumer or other
				individual who is the intended consumer of an article of food) that has reason
				to believe that an article of food when introduced into or while in interstate
				commerce, or while held for sale (regardless of whether the first sale) after
				shipment in interstate commerce, is adulterated or misbranded in a manner that,
				if consumed, may result in illness or injury shall, as soon as practicable,
				notify the Secretary of the identity and location of the article.
							(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
							(b)Recall and
				consumer notification
							(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article of food when introduced
				into or while in interstate commerce, or while held for sale (regardless of
				whether the first sale) after shipment in interstate commerce, is adulterated
				or misbranded in a manner that, if consumed, may result in illness or injury
				(as determined by the Secretary), the Secretary shall provide all appropriate
				persons (including the manufacturer, importer, distributor, or retailer of the
				article) with an opportunity (as determined by the Secretary)—
								(A)to cease
				distribution of the article;
								(B)to notify all
				persons—
									(i)that produce,
				manufacture, pack, process, prepare, treat, package, distribute, or hold the
				article, to cease immediately those activities with respect to the article;
				or
									(ii)to which the
				article has been distributed, transported, or sold, to cease immediately
				distribution of the article;
									(C)to recall the
				article;
								(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed and to
				appropriate State and local health officials; or
								(E)to notify State
				and local public health officials.
								(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
								(A)shall require the
				person—
									(i)to
				immediately cease distribution of the article; and
									(ii)to immediately
				make the notification described in paragraph (1)(B); and
									(B)may take control
				or possession of the article.
								(3)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of the finding of the
				Secretary under paragraph (1) to consumers to which the article was, or may
				have been, distributed and to appropriate State and local health
				officials.
							(c)Hearings on
				orders
							(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for a hearing on—
								(A)the actions
				required by the order; and
								(B)any reasons why
				the article of food that is the subject of the order should not be
				recalled.
								(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
							(d)Post-hearing
				recall orders
							(1)Amendment of
				ordersIf, after providing an opportunity for a hearing under
				subsection (c), the Secretary determines that an article of food when
				introduced into or while in interstate commerce, or while held for sale
				(regardless of whether the first sale) after shipment in interstate commerce,
				is adulterated or misbranded in a manner that, if consumed, may result in
				illness or injury, the Secretary may, as the Secretary determines to be
				necessary—
								(A)amend the order
				under subsection (b)—
									(i)to
				require recall of the article or other appropriate action; and
									(ii)to specify a
				timetable during which the recall shall occur;
									(B)require periodic
				reports to the Secretary describing the progress of the recall; or
								(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed.
								(2)Vacation of
				ordersIf, after providing an opportunity for a hearing under
				subsection (c), the Secretary determines that adequate grounds do not exist to
				continue the actions required by the order, the Secretary shall vacate the
				order.
							(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be available.
						312.Civil penalties
				relating to foods
						(a)In
				general
							(1)AssessmentThe
				Secretary may assess against a person that commits an act prohibited by section
				301 with respect to an article of food a civil penalty for each such act of not
				more than—
								(A)$100,000, in the
				case of an individual; and
								(B)$500,000, in the
				case of any other person.
								(2)Separate
				offensesEach prohibited act and each day during which the act
				continues shall be considered to be a separate offense.
							(3)Notice and
				opportunity for hearingThe Secretary shall not assess a civil
				penalty under this section against a person unless the person is given notice
				and opportunity for a hearing on the record before the Secretary in accordance
				with sections 554 and 556 of title 5, United States Code.
							(4)Determination of
				civil penalty amountThe amount of a civil penalty under this
				section—
								(A)shall be assessed
				by the Secretary by written order, taking into account—
									(i)the gravity of the
				violation;
									(ii)the degree of
				culpability of the person;
									(iii)the size and
				type of the business of the person; and
									(iv)any history of
				prior offenses by the person; and
									(B)shall be reviewed
				only in accordance with subsection (b).
								(b)Judicial
				review
							(1)In
				generalAn order assessing a civil penalty against a person under
				subsection (a) shall be final unless the person—
								(A)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in—
									(i)the United States
				court of appeals for the circuit in which the person resides or has its
				principal place of business; or
									(ii)the United States
				Court of Appeals for the District of Columbia Circuit; and
									(B)simultaneously
				sends a copy of the petition by certified mail to the Secretary.
								(2)Filing of copy
				of recordThe Secretary shall promptly file in the court a
				certified copy of the record on which the order was issued.
							(3)Standard of
				reviewThe findings of the Secretary relating to the order shall
				be set aside only if the findings are found to be unsupported by substantial
				evidence on the record as a whole.
							(c)Collection
				actions for failure to pay assessment
							(1)Referral to
				Attorney GeneralIf a person fails to pay a civil penalty
				assessed under subsection (a) after the order assessing the civil penalty has
				become a final order, or after the court of appeals has entered final judgment
				in favor of the Secretary, the Secretary may refer the matter to the Attorney
				General.
							(2)Action by
				Attorney GeneralThe Attorney General shall bring a civil action
				to recover the amount of the civil penalty in United States district
				court.
							(3)Scope of
				reviewIn a civil action under paragraph (2), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to review.
							(d)Penalties
				deposited in treasuryAll amounts collected as civil penalties
				under this section shall be deposited in the Treasury of the United
				States.
						(e)Penalties in
				lieu of other actionsNothing in this Act requires the Secretary
				to report for prosecution, or for the commencement of any libel or injunction
				proceeding, any violation of this Act in any case in which the Secretary
				believes that the public interest will be adequately served by the assessment
				of a civil penalty under this section.
						(f)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
						.
			
